—Judgment, Supreme Court, Bronx County (Frank Diaz, J.), rendered March 18, 1992, convicting defendant, after a jury trial, of burglary in the first degree, and sentencing him to a prison term of from 4 to 12 years, unanimously affirmed.
Defendant’s claim of ineffective assistance of counsel is unsupported by any record that might have been developed had an appropriate post-judgment motion been made pursuant to CPL 440.10 (People v Love, 57 NY2d 998, 1000). On the present state of the record, we do not find that defendant’s trial representation was incompetent (People v Baldi, 54 NY2d 137). We also note that it is unlikely that the trial would have had a different outcome but for counsel’s few errors (People v Matos, 183 AD2d 506, lv denied 80 NY2d 896). Nor do we perceive any abuse of discretion in sentencing. Concur—Sullivan, J. P., Wallach, Ross, Rubin and Williams, JJ.